417 P.2d 881 (1966)
76 N.M. 686
Joe O. ROMERO, Plaintiff-Appellant,
v.
The ZIA COMPANY, Employer and the United States Fidelity & Guaranty Company, Insurer, Defendants-Appellees.
No. 7949.
Supreme Court of New Mexico.
September 6, 1966.
Chacon & Melendez, Espanola, for appellant.
Seth, Montgomery, Federici & Andrews, Sumner G. Buell, Santa Fe, for appellees.

OPINION
JOE W. WOOD, Judge, Court of Appeals.
Plaintiff appeals from a denial of workmen's compensation. All of the points on appeal relate to the issue of causal connection between disability and accident. The trial court found that plaintiff does not and has not suffered from any disability which, as a medical probability, is a natural and direct result of the claimed accident.
Plaintiff's attack on this finding relies on the testimony of one medical witness. There were two other medical witnesses whose testimony conflicts with plaintiffs' medical witness on the questions of (1) any injury at all, (2) plaintiff's physical condition and (3) the cause of his present physical condition.
The trial court resolved the conflicts in the medical testimony and determined the facts. Its findings of fact are supported by substantial evidence. Not having established the causal connection required by § 59-10-13.3(B), N.M.S.A. 1953, plaintiff cannot recover. See Torres v. Kennecott Copper Corp., 76 N.M. 623, 417 P.2d 435, August 22, 1966.
The judgment is affirmed.
It is so ordered.
NOBLE and MOISE, JJ., concur.